Citation Nr: 9921778	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  99-07 342	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for alcohol induced 
hepatitis and alcoholic cirrhosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
alcohol induced hepatitis and alcoholic cirrhosis, based on a 
finding that these conditions resulted from the veteran's own 
willful misconduct.  The veteran perfected his appeal on this 
issue in March 1999, and the matter was certified to the 
Board for appellate review.  

On July 8, 1999, the veteran's service representative filed a 
Motion for Advancement on the Docket pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c), because the veteran suffers 
from a life-threatening illness.  On July 9, 1999, the Board 
granted the motion, and notified the veteran of this 
determination by letter dated July 20, 1999.  The case was 
then given to the undersigned Member of the Board for 
immediate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has been diagnosed with severe alcoholic 
hepatitis and end stage liver disease (alcoholic cirrhosis).  

3.  The medical evidence shows that the veteran's alcoholic 
hepatitis and alcoholic cirrhosis are due to chronic alcohol 
abuse.  



CONCLUSION OF LAW

The claim for service connection for alcohol induced 
hepatitis and alcoholic cirrhosis lacks legal merit.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a), (c)(2), (d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records do not show any treatment for alcohol 
or drug abuse.  

A discharge summary from the Dorn, South Carolina, VA Medical 
Center (VAMC) indicated that the veteran was hospitalized 
from November 13, 1998, to November 22, 1998, for electrolyte 
abnormalities with questionable liver disease.  His past 
medical history included alcohol abuse, questionable 
hepatitis A, and alcoholic hepatitis.  It was also noted that 
he completed an alcoholic rehabilitation program on November 
2, 1998.  He was admitted for a follow-up after the 
electrolyte abnormalities were detected.  He was treated for 
alcoholic hepatitis and counseled about his continued use of 
alcohol.  The discharge diagnoses were:  alcoholic hepatitis 
with coagulopathy; ascites; history of alcohol abuse; urinary 
tract infection; acute renal insufficiency; normocytic 
anemia; and leukocytosis.  

A record from Tuomey Home Services, dated in November 1998, 
indicates that the veteran was diagnosed with alcoholic 
hepatitis.  It was determined that he was terminally ill, 
with a life expectancy of six months or less.  Hospice care 
was recommended.  

The veteran filed a claim seeking service connection for 
hepatitis in December 1998.  

Upon VA general medical examination in January 1999, the 
veteran was diagnosed with end stage liver disease secondary 
to Hepatitis A and B.  

At a VA hemic disorders examination in January 1999, it was 
noted that the veteran had been hospitalized at the Dorn VAMC 
in November 1998 for severe liver failure.  During this 
period of hospitalization, he was transfused with fresh 
frozen plasma because of severe coagulation abnormalities 
related to the liver failure.  He was told that his life 
expectancy was less than one year, particularly if he 
continued to drink alcohol.  The veteran reported that he had 
gone through a drug rehabilitation program, and no longer 
consumed alcohol.  Physical examination revealed a very light 
yellow discoloration of the conjunctiva and large parotid 
glands; the examination was otherwise unremarkable.  The 
clinical impressions were of severe alcoholic hepatitis, and 
alcoholism, by history.  The examiner commented that the 
alcoholic hepatitis would probably become worse if the 
veteran continued to drink alcohol; however, if he stopped 
consuming alcohol, it was possible that his liver dysfunction 
might improve.  

II.  Analysis

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 1991).  
However, the law further provides that service connection may 
be granted, and compensation paid, only when a disability was 
incurred or aggravated in line of duty and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a) (1998).  

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a).  

Corresponding regulations provide that the simple drinking of 
alcoholic beverages is not, of itself, willful misconduct.  
If, however, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2) (1998).  

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user.  38 C.F.R. § 3.301(d) (1998).  

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).  

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet.App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).  

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits, including dependency and indemnity compensation.  
See VAOPGCPREC 7-99 (June 9, 1999).  VA General Counsel 
precedent opinions are binding on the Board.  Brooks v. 
Brown, 5 Vet.
App. 484 (1993).

The Board finds that service connection for alcohol induced 
hepatitis and alcoholic cirrhosis must be denied.  The record 
indicates that the veteran filed a claim for service 
connection (on a direct basis) for hepatitis in December 
1998, shortly after he was discharged from service.  The 
medical evidence shows that the hepatitis was alcohol 
induced, and that the cirrhosis resulted from the alcohol 
induced hepatitis.  Therefore, it may reasonably be concluded 
that these disabilities resulted from the veteran's abuse of 
alcohol.  The law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(a); VAOPGCPREC 7-99.  

To the extent that the veteran asserts he was never treated 
for alcoholism in service, the Board notes that the pertinent 
regulation defines the abuse of alcohol as the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  See 38 C.F.R. § 3.301(d).  Evidence of treatment for, 
or a diagnosis of, alcoholism is not required.  In this 
regard, the Board must defer to the medical evidence of 
record which clearly establishes that the veteran's hepatitis 
and cirrhosis were alcohol induced.  These diagnoses support 
a finding that the veteran used alcoholic beverages over time 
sufficient to cause his present disability, and, therefore, 
that the hepatitis and cirrhosis are due to his abuse of 
alcohol.  

In his July 1999 Informal Hearing Presentation, the veteran's 
representative indicated that the veteran took exception to 
the RO's finding that his disabilities were due to willful 
misconduct, and asserted that the provisions of 38 C.F.R. 
§ 3.301(c)(2) were applicable in the present case.  That 
regulation, as noted above, provides, in part, that organic 
diseases and disabilities which are a secondary result of the 
chronic use of alcohol as a beverage, whether out of 
compulsion or otherwise, will not be considered to be of 
willful misconduct origin.  Hepatitis and cirrhosis would be 
considered organic diseases.  In this regard, the Board notes 
the RO did err in finding that the veteran's disabilities 
were due to willful misconduct, and thereby denying his claim 
on that basis.  However, since there was a different legal 
ground upon which the claim should have been denied, this 
finding identifies only harmless error on the part of the RO.

While the representative is correct that organic diseases and 
disabilities which result from the chronic use of alcohol as 
a beverage may not be attributed to willful misconduct, 
Congress has mandated that such diseases and disabilities 
may, as explained above, be found to be due to the veteran's 
abuse of alcohol or drugs, if the claim was filed after 
October 31, 1990.  Since the veteran's claim was filed after 
that date, it was correctly denied on the latter basis, and 
the question of willful misconduct is not relevant to the 
Board's conclusion.  Therefore, after careful review of the 
record, the Board can find no reason that a remand of the 
veteran's appeal, for readjudication under the new 
legislative standard for determining line of duty, would be 
judicially expedient or otherwise result in a different 
finding.  Thus, such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991).

Finally, although the veteran's representative also asserts 
that the veteran could have contracted liver disease during 
his service in Somalia or Puerto Rico, rather than from 
alcohol abuse, there is no medical evidence of record to 
support this contention.  As neither the veteran nor his 
representative is shown to have any professional medical 
expertise, their statements as to his symptoms and their 
cause must be confirmed by medical evidence and are not, by 
themselves, of probative value.  See Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).

The Board is sympathetic with the veteran's very serious 
illness; however, under the circumstances of this case, the 
law is dispositive and the Board has no alternative but to 
deny his claim.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Service connection for alcohol induced hepatitis and 
alcoholic cirrhosis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

